Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.

Applicant argues that Gupta in view of O’Keeffe does not disclose the limitation of, “…dynamically updating a logical model of the environment based on a status signal generated by a sensor located within the environment and directly associated with a feature of the environment to provide a state of the feature included in the logical model…” (Remark page 7).
	However, due to the broadness of the claim language, Examiner asserts that O’Keeffe ([0036], [0037]: dynamic map information; [0040]-[0041]: wherein additional measurements information is based on a plurality of mobile devices within the environment used to update the map information), in conjunction with Gupta’s does disclosure said argued limitation of, 
“dynamically updating a logical model of the environment based on a status signal generated by a sensor within the environment and directly associated with a feature of the environment to provide a state of the feature, the feature of (O’Keeffe: Fig. 1A, [0047]: receiving occupancy data from occupancy sensors 120, used to estimate mobile’s indoor location to be in region 116a and 116b), wherein the sensor includes at least a sensor sensing a status of a door being opened or closed and the present status of the feature includes at least a status of a door indicating if the door is opened or closed ([0056]: equating the sensor to a fridge door sensor and being able to share the status and state of the device based on the sensor to verify user occupancy).
Therefore, the claims are still not yet in condition for allowance, and are still rejected as shown in the previous Final Office Action dated 10/29/2020.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644